Citation Nr: 0011395	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  93-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an initial compensable evaluation for 
residuals of excision of hypertrophic synovia of the first 
metatarsophalangeal joint of the right foot.  

4.  Entitlement to an initial rating in excess of 30 percent 
for paroxysmal atrial fibrillation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1986.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board and was remanded to 
the RO in June 1994 and October 1996.  

In its October 1996 remand, the Board requested that the RO 
clarify whether the veteran had been adequately informed of a 
June 1996 rating action which granted service connection for 
paroxysmal atrial fibrillation, evaluated as 10 percent 
disabling and, if so, whether he disagreed with the 10 
percent rating assigned.  A review of the record shows that 
this was not specifically done.  However, the RO noted in its 
December 1998 statement of the case that it accepted an 
August 1996 statement from the veteran as a notice of 
disagreement to the June 1996 rating action and also notified 
him of the December 1998 rating decision award of an 
increased rating for paroxysmal arrial fibrillation to 30 
percent.  In a May 1999 statement, the veteran requested that 
his heart condition be reevaluated.  At the behest of the 
veteran's representative, as articulated by the December 1999 
Written Brief Presentation, the Board accepts the May 1999 
statement in lieu of a VA Form 9 as the veteran's substantive 
appeal for this issue.  As such, the issue of an increased 
initial rating for paroxysmal atrial fibrillation is before 
the Board for appellate consideration.  

The issues of increased ratings for degenerative disc disease 
of the cervical spine, degenerative disc disease of the 
lumbar spine, and paroxysmal atrial fibrillation will be 
addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of excision of hypertrophic 
synovia of the first metatarsophalangeal joint of the right 
foot are manifested by some pain, and related impairment is 
equivalent to anterior metatarsalgia or a moderate foot 
injury.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for 
residuals of excision of hypertrophic synovia of the first 
metatarsophalangeal joint of the right foot are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.31, 4.71a, Diagnostic Codes 5279, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  


Factual Background

The service medical records show that the veteran was seen in 
September 1971 with a painful nodule which was tender over 
the first metatarsophalangeal joint.  The diagnosis was 
tender sesamoid.  In November 1971, the veteran underwent 
excision of the nodule.  

Private treatment records show that in September 1991 the 
veteran was seen with a long-standing problem with the right 
foot.  Examination revealed a plantar flexed right first 
metatarsal and a transfer lesion over the base of the first 
metatarsal head.  There was a callus over the medial aspect 
of the interphalangeal joint at the great toe.  The foot was 
supple but the examiner could not dorsi-flex the first 
metatarsal.  The veteran had pain on the lateral side of the 
right foot.  

On October 25, 1991, the veteran filed a claim for service 
connection for a right foot disability.  

On VA examination in November 1991, the veteran complained of 
some right foot pain.  It was noted that he wore orthotics 
for his shoe.  Physical examination of the right foot 
revealed a significant callous formation under the 
metatarsophalangeal joint.  There was some tenderness.  X-
rays of the right foot revealed no pertinent abnormalities.  

In an April 1992 rating decision, the RO granted service 
connection for residuals of excision of hypertrophic synovia 
of the first metatarsophalangeal joint of the right foot, 
evaluated as noncompensably disabling from October 25, 1991.  
In an August 1993 hearing the veteran described having pain 
in his right foot.

Private treatment records show that in June 1994 the veteran 
was seen with complaint of persistent right foot pain.  The 
pain was over the sesamoid area, over the metatarsophalangeal 
joint of the great toe and over an area of plantar 
fibromatosis in the longitudinal arch.  It was causing him to 
modify his walking pattern so that he walked on the outside 
of his foot.  Examination of the foot revealed tenderness 
along the medial sesamoid as well as the plantar fibromatosis 
in the longitudinal arch.  He had some stiffness to motion 
but no crepitus to movement across the metacarpophalangeal 
joint.  X-rays were unremarkable.  In February 1995, the 
veteran underwent resection of a medial sesamoid of the right 
great toe.  

On VA examination in December 1996, the veteran complained of 
right foot pain on prolonged walking and standing.  On 
physical examination, it was noted that his posture 
(standing, squatting, supination, pronation and rising on 
toes and heels) was good.  His feet appeared normal.  There 
were two 1.5 cm scars in the head of the first right 
metatarsal.  These were slightly tender.  There was no 
deformity and his gait was good.  X-rays of the right foot 
revealed no pertinent abnormalities.  The diagnosis was 
history of removal of degenerative sesamoid bone of the right 
foot.  

On VA examination in December 1998, the veteran complained of 
right foot pain only with a lot of walking or standing.  He 
denied weakness, stiffness, swelling, heat, redness, 
fatiguability, or lack of endurance.  He did not take any 
treatment at all for his foot and denied any periods of flare 
ups.  On physical examination, both feet appeared normal.  
There was a 2 cm well-healed scar on the right metatarsal 
phalangeal joint.  It was nontender.  It was noted that 
motion stopped when the pain began.  The veteran's gait was 
excellent.  The diagnosis was post surgical sequelae of 
removal of sesamoid bone of the right metatarsophalangeal 
joint.  The examiner indicated that there was no loss of 
function due to pain.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's right foot disability is currently evaluated as 
noncompensably disabling under Diagnostic Code 5279.  Under 
this code, a 10 percent rating is warranted for anterior 
metatarsalgia (Morton's disease), unilateral or bilateral.  
38 C.F.R. § 4.71a, Diagnostic Code 5279.

Residuals of a foot injury are rated 10 percent disabling 
when moderate, and 20 percent when moderately severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.

When the requirements for a compensable rating under a 
diagnostic code are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31.

As noted above, service connection was granted for residuals 
of excision of hypertrophic synovia of the first 
metatarsophalangeal joint of the right foot in April 1992; a 
noncompensable evaluation was assigned, effective from 
October 25, 1991, the date of claim.  As the veteran takes 
issue with the initial rating assigned when service 
connection was granted, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet.App. 119 (1999).

When the veteran was seen by the VA in November 1991, 
clinical evaluation revealed tenderness along the 
metatarsophalangeal joint.  Tenderness in this area was also 
noted during a private examination in June 1994.  In February 
1995, the veteran underwent resection of a medial sesamoid of 
the right great toe.  He continued to complain of right foot 
pain on prolonged walking or standing on VA examinations in 
December 1996 and December 1998.  

While the most recent VA examinations have shown no organic 
right foot pathology, the veteran's complaints of pain have 
been consistent.  As such, with full application of the 
benefit-of-the- doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that residuals of excision of hypertrophic synovia of 
the first metatarsophalangeal joint of the right foot produce 
impairment similar to metatarsalgia (ratable at 10 percent 
under Code 5279) or a moderate foot injury (ratable at 10 
percent under Code 5284).  Thus, an initial rating of 10 
percent is warranted.  The evidence clearly shows the 
condition is not moderately severe within the meaning of 
Diagnostic Code 5284, and thus an even higher rating of 20 
percent is not in order.


ORDER

An initial rating of 10 percent for residuals of excision of 
hypertrophic synovia of the first metatarsophalangeal joint 
of the right foot is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.  


REMAND

In October 1996, the Board remanded this case to the RO for 
further development.  In it's remand, the Board requested 
that the veteran be afforded a VA examination to determine 
the current extent and severity of his service-connected 
cervical and lumbar spine disabilities.  The report of 
examination was to set forth all objective findings regarding 
the cervical and lumbar spine disabilities, including 
complete range of motion measurements.  The examiner was 
asked to record all positive and negative findings with 
respect to any radiculopathy, sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, ankle 
jerk, or other neurological findings appropriate to the site 
of diseased disc.  If sciatic neuropathy was noted, it was 
requested that the examiner characterize the degree of the 
symptomatology, in terms of mild, moderate, severe, or 
pronounced.  Pursuant to the Board's request the veteran was 
afforded a VA examination in December 1996.  Upon review, the 
Board notes that the December 1996 examination contains no 
findings regarding the cervical spine.  In addition, the 
examiner did not indicate whether there was any 
radiculopathy, sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc in the 
lumbar spine.  Accordingly, the Board feels that the veteran 
should be afforded another VA examination to determine the 
current severity of his service-connected cervical and lumbar 
spine disabilities.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (Court) (formerly 
known as the United States Court of Veterans Appeal) has 
stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Board also notes that 38 C.F.R. § 4.10 provides that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).

Regarding the issue of an increased rating for paroxysmal 
atrial fibrillation, the Board notes that the veteran's 
current 30 percent rating is the maximum disability 
evaluation for the heart condition under Diagnostic Code 7010 
(supraventricular arrhythmias).  Upon review, the Board notes 
that it does not appear from the evidence that the RO has 
considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) for the service-
connected issue on appeal.  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  In a June 1998 statement, Dr. D.W. reported that 
the veteran had had numerous hospitalizations within the last 
year for symptomatic tachycardia.  The evidence also shows 
that the veteran had a pacemaker implanted in April 1999.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected cervical and lumbar spine 
disabilities and heart condition in the 
last two years.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the current 
nature and severity of the service-
connected cervical and lumbar spine 
disabilities.  All indicated tests, 
studies and X-rays should be performed.  
The report should set forth all objective 
findings regarding the cervical and 
lumbar spine disabilities, including 
complete range of motion measurements.  
The examiner must record all positive and 
negative findings with respect to any 
radiculopathy, sciatic neuropathy, 
characteristic pain and demonstrable 
muscle spasm, ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc.  If sciatic 
neuropathy is noted, it is requested that 
the examiner characterize the degree of 
the symptomatology, in terms of mild, 
moderate, severe, or pronounced.  The 
examiner should comment on the existence 
of any functional loss due to pain, 
weakened movement, excess fatigability, 
incoordination, and pain motion or pain 
with use of the neck and low back.  The 
complete rationale for all opinions 
expressed must be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  The RO should contact the veteran to 
ascertain his current employment status.  
This should include any time lost from 
such employment due to his service-
connected paroxysmal atrial fibrillation.  
The RO should contact any persons named 
by the veteran and attempt to confirm the 
information provided.

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the claims for increased 
ratings for cervical and lumbar spine 
disabilities.  The RO should discuss all 
applicable diagnostic codes, with 
particular attention to the applicability 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca, with respect to 
pain on motion and increased functional 
impairment on use.  The RO should also 
readjudicate the issue of an increased 
rating for paroxysmal atrial 
fibrillation, to include consideration of 
the issue of entitlement to an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 



